
	

116 SRES 229 ATS: Relative to the death of the Honorable William Thad Cochran, former United States Senator for the State of Mississippi.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		116th CONGRESS
		1st Session
		S. RES. 229
		IN THE SENATE OF THE UNITED STATES
		
			June 4, 2019
			Mr. Wicker (for himself and Mrs. Hyde-Smith) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Relative to the death of the Honorable William Thad Cochran, former United States Senator for the
			 State of Mississippi.
	
	
 Whereas the Honorable William Thad Cochran was born in Pontotoc, Mississippi, in 1937; Whereas the Honorable William Thad Cochran graduated from Byram High School in Hinds County, Mississippi, as valedictorian, an Eagle Scout, a member of 4-H, and a student athlete;
 Whereas the Honorable William Thad Cochran studied at the University of Mississippi in Oxford, Mississippi;
 Whereas, while a student at the University of Mississippi, the Honorable William Thad Cochran was president of Pi Kappa Alpha fraternity, vice president of the student body, company commander in the Navy Reserve Officers’ Training Corps, and head cheerleader;
 Whereas the Honorable William Thad Cochran was commissioned an Ensign in the United States Naval Reserve, served aboard the USS MACON from 1959 to 1961, served on staff of the Commandant of the Eighth Naval District in New Orleans, Louisiana, taught military law and naval orientation at the Officer Candidate School in Newport, Rhode Island, from 1962 to 1964, and was promoted to the rank of Lieutenant in the United States Naval Reserve;
 Whereas the Honorable William Thad Cochran studied at the University of Mississippi School of Law in Oxford, Mississippi, and at Trinity College, University of Dublin, in Dublin, Ireland, on a Rotary Foundation Graduate Fellowship;
 Whereas the Honorable William Thad Cochran joined the law firm of Watkins & Eager in Jackson, Mississippi, in 1964, was made a partner at that firm in less than 3 years, and served as chairman of the Mississippi Law Institute, lawyers’ chairman for the Heart Fund and United Givers Fund, president of the Young Lawyers Division of the Mississippi Bar Association, a board member of the Jackson Rotary Club, and chairman of the Legal Services program of the Jackson Junior Bar;
 Whereas the Honorable William Thad Cochran was elected to the House of Representatives to represent the Fourth District of Mississippi in 1972, and was reelected in 1974 and 1976;
 Whereas the Honorable William Thad Cochran was elected to the Senate in 1978, becoming the first Republican in more than 100 years to win a statewide election in the State of Mississippi, and was reelected in 1984, 1990, 1996, 2002, 2008, and 2014, with a total period of service lasting from December 27, 1978, to April 1, 2018;
 Whereas the Honorable William Thad Cochran served as Chair of the Senate Republican Conference from 1991 to 1997;
 Whereas the Honorable William Thad Cochran served as Chairman of the Committee on Agriculture, Nutrition, and Forestry of the Senate from 2003 to 2005;
 Whereas the Honorable William Thad Cochran served as Chairman of the Committee on Appropriations of the Senate from 2005 to 2007 and from 2015 to 2018;
 Whereas the Honorable William Thad Cochran championed education programs, including programs to increase educational achievement among disadvantaged children, particularly in rural areas, to build the research capabilities of universities, and to support Historically Black Colleges and Universities;
 Whereas the Honorable William Thad Cochran worked to strengthen the Armed Forces by supporting shipbuilding programs for the Navy, the Marine Corps, the Coast Guard, and other critical Federal organizations and the military bases and installations in the State of Mississippi and across the United States;
 Whereas the Honorable William Thad Cochran was the chief sponsor of the National Missile Defense Act of 1999 (Public Law 106–38; 113 Stat. 205), which made the United States exponentially safer by creating the missile defense system used by the United States as of June 2019;
 Whereas the Honorable William Thad Cochran was a leader in agriculture and worked to promote United States agricultural innovation around the world through the development of the Cochran Fellowship Program of the Department of Agriculture, which trains fellows from middle-income countries to strengthen and enhance trade linkages between the countries of the fellows and agricultural interests in the United States;
 Whereas the Honorable William Thad Cochran led the effort to provide critical Federal assistance to the State of Mississippi and other Gulf Coast States devastated by Hurricane Katrina in 2005, the worst natural disaster in the history of the United States;
 Whereas the Honorable William Thad Cochran was a devoted father, grandfather, and husband; Whereas the Honorable William Thad Cochran was awarded honorary degrees from Kentucky Wesleyan College, Mississippi College, Blue Mountain College, the University of Richmond, Belhaven University, and Tougaloo College;
 Whereas the Honorable William Thad Cochran was recognized as the tenth-longest serving Senator in the history of the United States;
 Whereas the service of the Honorable William Thad Cochran on behalf of the people of the State of Mississippi and all people of the United States earned the Honorable William Thad Cochran the respect and devotion of colleagues and the title the Quiet Persuader; and
 Whereas the death of the Honorable William Thad Cochran has deprived the State of Mississippi and the United States of one of the most distinguished statesmen: Now, therefore, be it
		
	
 That the Senate— (1)has heard with profound sorrow and deep regret the announcement of the death of the Honorable William Thad Cochran, former Senator for the State of Mississippi; and
 (2)respectfully requests that the Secretary of the Senate— (A)communicate this resolution to the House of Representatives; and
 (B)transmit an enrolled copy of this resolution to the family of the Honorable William Thad Cochran.  